EXHIBIT 10.17

FIRST AMENDMENT

TO

LOAN AGREEMENT, REVOLVING CREDIT NOTE, COMMERCIAL

GUARANTY and COMMERCIAL PLEDGE AGREEMENT

THIS FIRST AMENDMENT (“First Amendment”) TO LOAN AGREEMENT, REVOLVING CREDIT
NOTE, COMMERCIAL GUARANTY and COMMERCIAL PLEDGE AGREEMENT made as of this 1st
day of January, 2008, by

Wilshire Acquisitions Corporation

a Nevada Corporation

23901 Calabasas Rd., Ste.1050, Calabasas, CA 91302

(hereinafter referred to as “Borrower or Maker “), and First Tennessee Bank
National Association, 845 Crossover Lane, Ste.150, Memphis, TN 38117
(hereinafter referred to as “Lender or Bank”).

WITNESSETH:

WHEREAS, Borrower entered into that certain Loan Agreement between Borrower and
Lender dated the 30th day of November, 2006 (the “Agreement”);

WHEREAS, Borrower executed and delivered that certain Revolving Credit Note
between Borrower and Lender dated the 30th day of November, 2006 (the “Note”)
and referenced in the Agreement;

WHEREAS, Borrower, as Grantor, executed and delivered that certain Commercial
Pledge Agreement between Grantor and Lender dated the 30th of November, 2006
(the “Pledge Agreement”) and referenced in the Agreement;

WHEREAS, Borrower executed and delivered that certain Commercial Guaranty
Agreement between Borrower and Lender dated the 30th day of November, 2006 (the
“Guaranty Agreement”) and referenced in the Agreement;

WHEREAS, as of the date hereof, upon the terms and subject to the conditions
hereof, Borrower and Lender have agreed to modify and amend the above Loan
Documents as follows:

 

  1. To evidence the change in Maturity Date, the first sentence in paragraph 2
of Note is amended by deleting the phrase “November 30, 2007” and substituting
the phrase “December 31, 2008” and the Maturity Date in third line of Pledge
Agreement is amended by deleting “November 30, 2007” and substituting “December
31, 2008”.



--------------------------------------------------------------------------------

  2. To evidence the change in commitment amount, the first sentence in
Section 1.1 of Agreement is amended by deleting the phrase “Twenty
Million($20,000,000.00)” and substituting the phrase “Fifteen
Million($15,000,000.00)” and the top line of Pledge Agreement is amended by
deleting “$20,000,000.00” and substituting “$15,000,000.00”

 

  3. To evidence the change in commitment amount, the first sentence in
paragraph 1 of Note is amended by deleting the phrase “principal amount of
Twenty Million and 00/100 Dollars ($20,000,000)” and substituting the phrase
“principal amount of Fifteen Million and 00/100 Dollars ($15,000,000.00)”

 

  4. To evidence the change in interest rate, the first sentence on Page 2 of
the Note is amended by deleting the phrase “the rate of 1.65% over the LIBOR
Rate and substituting the phrase “the rate of 1.90% over the LIBOR Rate”

 

  5. To evidence the change in the non-performing loans covenant, the first
sentence in Section 6.1(f) of Agreement is amended by deleting the phrase “two
percent (2.00%)” and substituting the phrase “three and one-half percent (3.5%)”

 

  6. This First Amendment shall be deemed effective as of the day and year first
appearing above. The Agreement, Note and Pledge Agreement, as supplemented,
modified and amended by this First Amendment and all other related Loan
Documents remain and continue in full force and effect. The Agreement, Note and
Pledge Agreement shall be deemed to include this First Amendment.

IN WITNESS WHEREOF, Borrower/Maker and Lender/Bank have executed this First
Amendment as of the date first appearing above.

 

Wilshire Acquisitions Corporation By:     Title:    

 

First Tennessee Bank National Association By:     Title:    